Name: 64/301/EEC: Council Decision of 8 May 1964 on co- operation between Member States in the field of international monetary relations
 Type: Decision
 Subject Matter: cooperation policy;  monetary relations; NA
 Date Published: 1964-05-21

 Avis juridique important|31964D030164/301/EEC: Council Decision of 8 May 1964 on co- operation between Member States in the field of international monetary relations Official Journal 077 , 21/05/1964 P. 1207 - 1208 Finnish special edition: Chapter 10 Volume 1 P. 0005 Danish special edition: Series I Chapter 1963-1964 P. 0134 Swedish special edition: Chapter 10 Volume 1 P. 0005 English special edition: Series I Chapter 1963-1964 P. 0143 Greek special edition: Chapter 10 Volume 1 P. 0034 Spanish special edition: Chapter 10 Volume 1 P. 0032 Portuguese special edition Chapter 10 Volume 1 P. 0032 COUNCIL DECISION of 8 May 1964 on co-operation between Member States in the field of international monetary relations (64/301/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Article 105 (1) and the first indent of Article 145 thereof; Having regard to the Recommendation of the Commission of 19 June 1963; Having regard to the Opinion of the European Parliament 1; Having regard to the Opinion of the Economic and Social Committee 2; Whereas there should be close co-ordination of the policies of the Member States in the field of international monetary relations and the most appropriate method of ensuring such co-ordination is for the necessary consultations to be held within the Monetary Committee; HAS DECIDED AS FOLLOWS: Article 1 Consultations shall take place within the Monetary Committee in respect of any important decision or position taken by Member States in the field of international monetary relations and concerning in particular: - the general working of the international monetary system: - recourse by a Member State to resources which can be mobilised within the framework of international agreements; - participation by one or more Member States in substantial monetary support operations in favour of third countries. Article 2 The Member States shall take the aforesaid decisions or positions only after the consultations referred to in Article 1 have been held, unless circumstances and in particular the time limits for taking them require otherwise. Done at Brussels, 8 May 1964. For the Council The President H. FAYAT 1 OJ No 24, 8.2.1964, p. 409/64. 2 OJ No 38, 5.3.1964, p. 652/64.